
	
		III
		111th CONGRESS
		1st Session
		S. RES. 321
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Feingold (for
			 himself, Mr. Leahy,
			 Mr. Durbin, Mr.
			 Casey, and Mr. Menendez)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Commemorating the lives and work of Jesuit
		  Fathers Ignacio Ellacuría, Ignacio Martin-Baró, Segundo Montes, Amando López,
		  Juan Ramon Moreno, Joaquín López y López, and housekeeper Julia Elba Ramos and
		  her daughter Celina Mariset Ramos on the occasion of the 20th anniversary of
		  their deaths on November 16, 1989, at the Universidad Centroamericana José
		  Simeon Cañas located in San Salvador, El Salvador.
	
	
		Whereas in the early morning hours of November 16, 1989, 6
			 Jesuit priests and faculty members of the Universidad Centroamericana José
			 Simeon Cañas (UCA) located in San Salvador, El Salvador—Fathers
			 Ignacio Ellacuría, Ignacio Martin-Baró, Segundo Montes, Amando López, Juan
			 Ramon Moreno, and Joaquín López y López—and housekeeper Julia Elba Ramos and
			 her daughter, Celina Mariset Ramos, were executed by members of the Salvadoran
			 Army;
		Whereas Father Ignacio Ellacuría, aged 59, was since 1979
			 rector of the UCA and was an internationally-respected intellectual and
			 advocate for human rights and for a negotiated solution to the Salvadoran civil
			 conflict;
		Whereas Father Ignacio Martin-Baró, aged 44, was the vice
			 rector of the UCA, a leading analyst of national and regional affairs, the
			 founder and director of the respected polling organization, the Public Opinion
			 Institute, former dean of students, dean of the psychology department, an
			 internationally-renowned pioneer in the field of social psychology, and pastor
			 of the rural community of Jayaque;
		Whereas Father Segundo Montes, aged 56, was dean of the
			 department of social sciences, a sociology professor at the UCA, and the
			 founder and director of the Human Rights Institute at the UCA, who did
			 extensive work on Salvadoran refugees in the United States during the period of
			 the Salvadoran conflict, including providing documentation and advice to
			 Members of Congress on refugee issues;
		Whereas Father Amando López, aged 53, was a philosophy and
			 theology professor at the UCA, was the former director of the Jesuit seminary
			 in San Salvador, and served as pastor of the Tierra Virgen community in
			 Soyapango, a poor neighborhood in the periphery of San Salvador;
		Whereas Father Juan Ramon Moreno, aged 56, was a professor
			 of theology at the UCA, a former novice-master for the Jesuits, and a tireless
			 pastoral worker and spiritual guide;
		Whereas Father Joaquín López y López, aged 71, was one of
			 the creators of the UCA and the founder, organizer, and director of Fe y
			 Alegría (Faith and Joy), an organization to address the lack of education in El
			 Salvador, which opened 30 educational centers in marginalized communities
			 throughout El Salvador where 48,000 people received vocational training and
			 education;
		Whereas Julia Elba Ramos, aged 42, was the cook and
			 housekeeper for the Jesuit seminarians at the UCA and the wife of Obdulio
			 Lozano, the UCA gardener and groundskeeper;
		Whereas Celina Mariset Ramos, aged 16, had finished her
			 first year of high school at the José Damian Villacorta Institute in Santa
			 Tecla, El Salvador and was staying with her mother the night of November 15,
			 1989;
		Whereas the 6 Jesuit priests dedicated their lives to
			 advancing education in El Salvador, protecting and promoting human rights and
			 the end of conflict, and identifying and addressing the economic and social
			 problems that affected the majority of the Salvadoran population;
		Whereas the 6 Jesuit priests, as faculty and
			 administrators at the UCA, educated many students throughout the 1970s and
			 1980s, students who subsequently became Salvadoran government, political, and
			 civil society leaders, and thus helped facilitate communication, dialogue, and
			 negotiations, even during the turbulent years of the armed conflict;
		Whereas these 6 priests and 2 women joined the more than
			 75,000 noncombatants who perished during the Salvadoran civil war;
		Whereas on December 6, 1989, Speaker of the House of
			 Representatives Thomas Foley appointed the Speaker's Task Force on El Salvador
			 consisting of 19 Members of the House of Representatives and chaired by
			 Representative John Joseph Moakley of Boston, Massachusetts, to monitor the
			 Salvadoran government’s investigation into the murders of the Jesuit priests
			 and 2 women and to look into related issues involving respect for human rights
			 and judicial reform in El Salvador;
		Whereas the Speaker's Task Force on El Salvador found that
			 members of the high command of the Salvadoran military were responsible for
			 ordering the murder of the Jesuits and 2 women and for obstructing the
			 subsequent investigation into the crimes;
		Whereas the United Nations Commission on the Truth for El
			 Salvador (the Truth Commission) was established under terms of
			 the January 1992 Peace Accords that ended El Salvador’s 12 years of war and was
			 charged to investigate and report to the Salvadoran people on human rights
			 crimes committed by all sides during the course of the war;
		Whereas on March 15, 1993, the Truth Commission confirmed
			 the findings of the Speaker's Task Force on El Salvador;
		Whereas on September 28, 1991, a Salvadoran jury found 2
			 Salvadoran military officers guilty of the murders, including Salvadoran Army
			 Colonel Guillermo Alfredo Benavides Moreno, the first time in Salvadoran
			 history in which high-ranking military officers were convicted in a Salvadoran
			 court of law of human rights crimes;
		Whereas the UCA remains dedicated to advancing and
			 expanding educational opportunity and providing the highest quality of academic
			 excellence in its studies and courses and maintains a commitment to human
			 rights and social justice;
		Whereas the 28 Jesuit colleges and universities in the
			 United States, which represent many of the highest quality academic communities
			 in the Nation, have maintained a sense of solidarity with the UCA and the
			 people of El Salvador and have annually observed the November 16th anniversary
			 of the martyred Jesuits and women;
		Whereas in the United States, in El Salvador, and around
			 the world, university programs, academic and scholarly institutes, libraries,
			 research centers, pastoral programs, spiritual centers, and programs dedicated
			 to educational achievement, social justice, human rights, and alleviating
			 poverty have been dedicated in the names of the Jesuit martyrs;
		Whereas the international and Salvadoran outcry in
			 response to the deaths of the 6 Jesuits and 2 women and the subsequent
			 investigations into this crime served as a catalyst for negotiations and
			 contributed to the signing of the 1992 Peace Accords, which have allowed the
			 people and the Government of El Salvador to achieve significant progress in
			 creating and strengthening democratic political, economic, and social
			 institutions; and
		Whereas November 16, 2009, marks the 20th anniversary of
			 the deaths of the 8 spiritual, courageous, and generous priests, educators, and
			 laywomen: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 lives and work of Father Ignacio Ellacuría, Father Ignacio Martin-Baró, Father
			 Segundo Montes, Father Amando López, Father Juan Ramon Moreno, Father Joaquín
			 López y López, Julia Elba Ramos, and Celina Mariset Ramos;
			(2)extends sympathy
			 to the families, friends, colleagues, and religious communities of the 6 Jesuit
			 priests and 2 laywomen;
			(3)recognizes the
			 continuing academic, spiritual, and social contributions of the Universidad
			 Centroamericana José Simeon Cañas (UCA) in San Salvador, El
			 Salvador;
			(4)commends the 28
			 Jesuit colleges and universities in the United States for their solidarity with
			 the UCA and annual remembrances of the Jesuit martyrs;
			(5)continues to find
			 inspiration in the lives and work of the Jesuit martyrs;
			(6)remembers the
			 seminal reports by Representative John Joseph Moakley and the Speaker's Task
			 Force on El Salvador in investigating the murders of the 6 priests and 2
			 laywomen;
			(7)acknowledges the
			 role played by the Speaker's Task Force on El Salvador, Representative John
			 Joseph Moakley, the Jesuit leadership of the UCA, and the Salvadoran judicial
			 investigation and convictions in advancing negotiations to end the war, such
			 that the deaths of the Jesuit martyrs and laywomen contributed directly to
			 achieving the peace to which they had dedicated their lives;
			(8)calls upon the
			 people of the United States, academic institutions, and religious congregations
			 to participate in local, national, and international events commemorating the
			 20th anniversary of the martyrdom of the 6 Jesuit priests and 2
			 laywomen;
			(9)recognizes that,
			 while significant progress has been made during the post-war period, social and
			 economic hardships persist among many sectors of Salvadoran society; and
			(10)calls upon the
			 President, the Secretary of State, the Administrator of the United States
			 Agency for International Development, and other Federal departments and
			 agencies to support and collaborate with the Government of El Salvador and
			 other public, private, nongovernmental, and religious organizations in efforts
			 to reduce poverty and hunger and to promote educational opportunity, human
			 rights, the rule of law, and social equity for the people of El
			 Salvador.
			
